J-S63016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.N.G.-W., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1798 EDA 2019

                   Appeal from the Order Dated May 23, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000310-2019


BEFORE:      GANTMAN, P.J.E., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                           FILED NOVEMBER 22, 2019

        A.W. (Mother) appeals from the order involuntarily terminating her

parental rights to her minor daughter, A.N.G.-W. (born August 2010) (Child),

pursuant to 23 Pa.C.S.A § 2511(a)(1), (2), (5), (8), and (b) of the Adoption

Act.1 After careful review, we affirm.

        The trial court summarized the factual and procedural history of this

case as follows:



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Child’s father, R.G. (Father), indicated his consent to voluntarily relinquish
his parental rights to Child. See N.T., 5/23/19, at 4-5. A petition to
voluntarily terminate Father’s rights and praecipe of notice of intent to confirm
was filed September 5, 2019. See Petition, 9/5/19, at 1. Father’s termination
was confirmed on September 25, 2019; Father has not separately appealed
and is not a party to this appeal.
J-S63016-19


             The family became known to the Department of Human
      Services (“DHS”) on August 25, 2010, when DHS received a
      substantiated General Protective Services (“GPS”) report which
      alleged Mother tested positive for marijuana and cocaine at the
      time she gave birth to Child [in August 2010]. On June 12, 2015,
      DHS received an indicated Child Protective Services (“CPS”) report
      alleging that on September 10, 2013, Child was diagnosed with
      thirteen cavities. Mother, however, consistently minimized the
      seriousness of Child’s dental problems and refused to take Child
      to treatment. Ultimately, Child did not receive oral surgery until
      Child’s Maternal Grandmother became proactive and Child
      underwent surgery on September 2, 2015. An adjudicatory
      hearing was held on May 9, 2017[,] and Child was adjudicated
      dependent.

            On July 10, 2017, the Community Umbrella Agency (“CUA”)
      held a Single Case Plan (“SCP”) meeting. The objectives identified
      for Mother were (1) to Clinical Evaluation Unit (“CEU”) [sic] and
      to participate in court-ordered assessments including random
      drug screens; (3) [sic] to work with CUA to find housing; and (4)
      to maintain a relationship with Child through visitation. Following
      a court hearing on August 9, 2017, Mother reported to the CEU
      but failed to attend any of her scheduled random drug screens.
      On April 25, 2019, DHS filed the underlying Petition to Terminate
      Parental Rights because Mother had not completed her SCP
      objectives.

Trial Court Opinion, 9/10/19, at 2-3 (record citations omitted).

      On May 23, 2019, the court convened a hearing on the petition. Mother

was represented by counsel, but did not appear at the hearing. Child was

represented by William Rice, Esquire. Testimony was offered from Turning

Points for Children supervisor, Patrice Garvey; Paternal Grandmother, B.G.,

and social worker, Ms. Roya Paller.     Beverly Pearson, Turning Points for

Children Case Manager, was scheduled to testify, but Mother’s counsel

stipulated that Ms. Pearson’s testimony would be in accordance with DHS’s




                                     -2-
J-S63016-19



statement of facts attached as Exhibit A to the petition to terminate Mother’s

parental rights. See N.T., 5/23/19, at 3-5, 10-11.

       At the conclusion of testimony, the trial court changed Child’s

permanency goal to adoption and terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).

       Mother timely filed a pro se notice of appeal.2 On September 3, 2019,

Mother’s counsel filed a statement of errors complained of on appeal.3

____________________________________________


2 While hybrid representation is generally not permitted on appeal, this Court
is required to docket a pro se notice of appeal “even in instances where the
pro se appellant was represented by counsel in the trial court.”
Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016)
(emphasis and internal brackets omitted) (citation omitted). Mother’s counsel
has submitted all subsequent filings.

3 Mother violated Pa.R.A.P. 1925(a)(2)(i) by failing to file a concise statement
of errors complained of on appeal concurrently with her notice of appeal.
Mother, through counsel, filed her Pa.R.A.P. 1925(b) statement on September
3, 2019. Although Mother filed her statement two months after her notice of
appeal, there is no assertion of any prejudice, so we do not quash or dismiss
her appeal. See In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super. 2009) (holding
that failure to file a Rule 1925(b) statement concurrently with a children’s fast
track appeal is considered a defective notice of appeal, to be disposed of on a
case-by-case basis, but did not result in dismissal or quashal where there was
no prejudice to the other parties as a result of the late filing).

Additionally, Mother’s Pa.R.A.P. 1925(b) statement indicates that she wished
to challenge the change of Child’s permanency goal to adoption. However,
Mother did not file a notice of appeal from the dependency docket challenging
Child’s goal change, and does argue the goal change issue in her appellate
brief. Accordingly, Mother has waived any challenge to Child’s permanency
goal change. See Krebs v. United Refining Company of Pennsylvania,
893 A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues
that are not raised in both his concise statement of errors complained of on
appeal and the statement of questions involved in his brief on appeal); see



                                           -3-
J-S63016-19



       On appeal, Mother raises the following issues for our review:

       1. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to [23 Pa.C.S.A. § 2511(a)(1)] without clear
       and convincing evidence of [M]other’s intent to relinquish her
       parental claim or refusal to perform her parental duties[?]

       2. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to [23 Pa.C.S.A. § 2511(a)(2)] without clear
       and convincing evidence of [M]other’s present incapacity to
       perform parental duties[?]

       3. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to [23 Pa.C.S.A. § 2511(a)(5)] without clear
       and convincing evidence to prove that reasonable efforts were
       made by [the] Department of Human Services to provide [M]other
       with additional services and that the conditions that led to
       placement of [Child] continue to exist[?]

       4. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to [23 Pa.C.S.A. § 2511(a)(8)] without clear
       and convincing evidence that the conditions that led to placement
       of [Child] continue to exist when [M]other presented evidence of
       compliance with the goals and objectives of her family service
       plan[?]

       5. Whether the trial court erred by terminating the parental rights
       of [M]other pursuant to [23 Pa.C.S.A. § 2511(b)] without clear
       and convincing evidence that there is no parental bond between
       [M]other and [C]hild and that termination would serve the best
       interest of [Child][?]

Mother’s Brief at 7.

       We review cases involving the termination of parental rights according

to the following standard:


____________________________________________


also In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (stating failure to
include argument/discussion in brief as to issue results in waiver of that claim)
and In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super. 2017) (same).

                                           -4-
J-S63016-19


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      We thus turn to the trial court’s order terminating Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have

long held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en




                                      -5-
J-S63016-19



banc). Accordingly, we focus our analysis on 23 Pa.C.S.A. § 2511(a)(2) and

(b).

       The relevant subsection of 23 Pa.C.S.A. § 2511 provides:

       (a)   General rule.--The rights of a parent in regard to a child
             may be terminated after a petition filed on any of the
             following grounds:

                                      ***

             (2) The repeated and continued incapacity, abuse, neglect
             or refusal of the parent has caused the child to be without
             essential parental care, control or subsistence necessary for
             his physical or mental well-being and the conditions and
             causes of the incapacity, abuse, neglect or refusal cannot or
             will not be remedied by the parent.

                                      ***

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S.A. § 2511.

       To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

                                      -6-
J-S63016-19



See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).             The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied.      In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010). Parents are required to make diligent efforts toward

the reasonably prompt assumption of full parental duties. Id.

      Mother argues that the court erred by terminating her rights pursuant

to Section 2511(a)(2) because she successfully completed housing and mental

health and financial counseling, and thus all grounds that had contributed to

her previous incapacity were remedied. See Mother’s Brief at 12.

      Mother’s argument is belied by the record. On the contrary, the record

reflects that Mother did not accomplish the majority of her goals. Mother’s

goals were identified as complying with all court orders; complying with CEU’s

recommendations and participating in a court-ordered drug assessment,

monitoring, and random screens; working with CUA to obtain appropriate

housing; maintaining a relationship with Child through visitation; participating

with CUA in planning; and meeting with her case manager to review goals and

progress. See Petition to Terminate Parental Rights, 4/25/19, Exhibit A.

      With regard to drug treatment, Mother initially scheduled an assessment

appointment, rescheduled her appointment to September 26, 2017, and was

subsequently a no-show.      Id.   At permanency review hearings and SCP

meetings in November 2017, January 2018, February 2018, March 2018, April

2018, July 2018, October 2018, December 2018, and January 2019, the

evidence indicated that Mother had not attended or completed drug treatment.

                                     -7-
J-S63016-19



Id. Mother was repeatedly ordered to attend drug treatment at every status

review and permanency review hearing, but did not do so. Id.

      With regard to Mother’s housing goals, the record indicated that Mother

completed housing, mental health, and financial counseling. Id. However,

the record is unclear as to whether Mother actually obtained stable housing.

With regard to Mother’s goal to meet with her case manager to review her

goals and progress, the record reflects that Mother often was either not

present at hearings or did not participate in SCP planning meetings. Id.

      With regard to Mother’s visitation with Child, Ms. Garvey testified that

as of the date of the May 23, 2019 hearing, the last time Mother saw Child

was September 27, 2018. See N.T., 5/23/19, at 11. Visits were offered but

Mother did not attend. Id. When Mother had visited in the past, she did not

interact appropriately with Child, and was often tearful, disruptive, or shared

age-inappropriate information with Child. Id. at 16-17. After visits, Child was

upset, agitated, and would act out. Id.

      Consistent with the foregoing, we discern no error in the trial court’s

finding that competent, clear and convincing evidence supported the

termination of Mother’s parental rights pursuant to Section 2511(a)(2), based

upon Mother’s continued incapacity – namely, her inability to complete her

court-ordered drug treatment and screening or to maintain a relationship with

Child through visitation – that resulted in Child being without essential

parental care, the cause of which “cannot or will not be remedied.” See Lilley,

719 A.2d at 330; Z.P., 994 A.2d at 1117.

                                     -8-
J-S63016-19


      Next, we consider whether Child’s needs and welfare will be met by

termination pursuant to Subsection (b). See Z.P., 994 A.2d at 1121. “In this

context, the court must take into account whether a bond exists between child

and parent, and whether termination would destroy an existing, necessary

and beneficial relationship.”   Id.   The court is not required to use expert

testimony, and social workers and caseworkers may offer evaluations as well.

Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:

      Before granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). “[A] parent’s basic constitutional right to the custody

and rearing of . . . her child is converted, upon the failure to fulfill . . . her

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.”         In re

B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted).

                                      -9-
J-S63016-19



      Mother argues that she and Child shared a strong emotional bond due

to her status as Child’s exclusive caregiver during the formative years of

Child’s life. See Mother’s Brief at 14. She further argues that there is no

evidence she cannot provide Child with the physical necessities of life. Id.

Mother contends that as a result, termination would not be in the best

interests of Child because the severance of their bond would irreparably harm

Child. Id.

      Upon review, we find no error of law or abuse of discretion in the trial

court’s conclusion that termination was in Child’s best interests. The record

reflects that if Mother and Child share a bond, it is not a parental bond, and

severance of Child’s bond with Mother would not cause Child irreparable harm.

We further note that Child expressed her desire to be adopted by Paternal

Grandmother.

      Ms. Garvey testified that Child expressed no desire to return home to

Mother, and she has been living with Paternal Grandmother for almost two

years. See N.T., 5/23/19, at 12-13, 14-15. While Child may have had a bond

in the past with Mother, Mother had not visited with Child recently, and as a

result, Ms. Garvey was unable to opine as to the status of the bond at the

time of the hearing. Id. at 13. In the past, Child interacted with Mother more

as a friend than a mother. Id. at 16. Mother was always “in and out” of the

visits, would often cry, not understand proper boundaries, and discuss

inappropriate topics.    Id. at 16-17.   After visits, Child was agitated and

distraught. Id. at 17.

                                    - 10 -
J-S63016-19



       In addition, Child views Paternal Grandmother as her parent and is very

bonded with Paternal Grandmother; Child expressed a desire to remain in

Paternal Grandmother’s care. Id. Paternal Grandmother meets Child’s needs

and provides her with emotional support. Id. at 13-14. Ms. Garvey did not

believe Child would suffer irreparable harm if Mother’s rights were terminated,

and opined that it was in Child’s best interests for Mother’s rights to be

terminated. Id. at 14-15.

       Consistent with Child’s attorney, Mr. Rice, Ms. Paller testified that she

had spoken to Child4 and Child was fully aware of what adoption meant. Id.

at 20. Child stated that she wished to be adopted by Paternal Grandmother

and remain in her home. Id.

       For the above reasons, we discern no abuse of discretion in the trial

court’s conclusion that Child’s needs and welfare are best served by

termination, and that Child did not share a parental bond with Mother that

would cause her irreparable harm if severed. As clear and convincing evidence

supports the trial court’s termination of Mother’s parental rights under Section

2511(a)(2) as well as Section 2511(b), we affirm the termination of Mother’s

parental rights. See Z.P., 994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763.

       Order affirmed.




____________________________________________


4Child was approximately eight years and eight months old at the time of the
hearing.

                                          - 11 -
J-S63016-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/19




                          - 12 -